 


109 HR 3536 IH: To amend the Federal Crop Insurance Act to expand the Agricultural Management Assistance Program to include the State of Hawaii.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3536 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Case introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Federal Crop Insurance Act to expand the Agricultural Management Assistance Program to include the State of Hawaii. 
 
 
1.Expansion of the Agricultural Management Assistance ProgramSection 524(b)(1) of the Federal Crop Insurance Act (7 U.S.C. 1524(b)(1)) is amended by inserting Hawaii, after Delaware,.  
 
